Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS AGREEMENT made December 12, 2008, between FOOT LOCKER, INC., a New
York corporation with its principal office at 112 West 34 Street, New York, New
York 10120 (the “Company”) and Matthew D. Serra (the “Executive”).

     WHEREAS, the Executive presently serves as the Chairman of the Board,
President and Chief Executive Officer of the Company, pursuant to the provisions
of the Employment Agreement between the Company and the Executive dated February
9, 2005 (the “2005 Agreement”); and

     WHEREAS, the Company desires to continue to employ Executive as its
Chairman of the Board, President and Chief Executive Officer, and Executive is
willing to serve in such capacity; and

     WHEREAS, the Company and Executive desire to set forth the terms and
conditions of such employment;

     NOW, THEREFORE, in consideration of these premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

  1.      Employment and Term. The Company hereby agrees to employ Executive,
and Executive hereby agrees to serve, as its Chairman of the Board, President
and Chief Executive Officer, subject to the terms and conditions set forth
herein. The term of this agreement shall commence on October 1, 2006 (the
“Commencement Date”) and shall end on January 30, 2010 (the “Employment
Period”), unless further extended or sooner terminated as hereinafter provided.
    2.      Position and Duties. Executive shall continue to serve as the
Chairman of the Board, President and Chief Executive Officer of the Company,
reporting only to the Board of Directors (the “Board”). Executive shall have
such responsibilities, duties and authority as are commensurate with his status
as Chairman of the Board, President and Chief Executive Officer as may from time
to time be determined or directed by the Board. Executive shall devote
substantially all of his working time and efforts to the business and affairs of
the Company and its respective subsidiaries and affiliates; provided, however,
that the Executive may serve on the boards of directors of other for-profit
corporations, if such service does not conflict with his duties hereunder or his
fiduciary duty to the Company. It is further understood and agreed that nothing
herein shall prevent the Executive from managing his passive personal
investments (subject to applicable Company policies on permissible investments),
and (subject to applicable Company policies) participating in  

--------------------------------------------------------------------------------



    charitable and civic endeavors, so long as such activities do not interfere
in more than a de minimis manner with the Executive’s performance of his duties
hereunder.     3.      Place of Performance. In connection with his employment
by the Company, Executive shall be based at the principal executive offices of
the Company in the New York metropolitan area, or such other place in the United
States to which the Company may hereafter relocate its principal executive
offices. In the event of such relocation outside of the New York metropolitan
area, the Company will pay the reasonable costs of the relocation of the
principal residence of Executive, and provide such other relocation assistance
as the Company then provides to its comparably situated senior executive
employees.     4.      Compensation. As full compensation for the services of
Executive hereunder, and subject to all of the provisions hereof:         (a)   
  During the Employment Period, the Company shall pay Executive a base salary at
such rate per year as may be fixed by the Compensation and Management Resources
Committee of the Board of Directors (the “Compensation Committee”) from time to
time, but in no event at a rate of less than $1,500,000 per year, to be paid in
substantially equal monthly installments, in accordance with the normal payroll
practices of the Company (the “Base Salary”).         (b)      During the
Employment Period, Executive shall be entitled to participate in all bonus,
incentive, and equity plans that are maintained by the Company from time to time
during the Employment Period for its comparably situated senior executive
employees in accordance with the terms of such plans at the time of
participation. The Company may, during the Employment Period, amend or terminate
any such plan, to the extent permitted by the respective plan, if such
termination or amendment occurs pursuant to a program applicable to all
comparably situated executives of the Company and does not result in a
proportionally greater reduction in the rights or benefits of Executive as
compared with any other comparably situated executives of the Company. During
each year of the Employment Period, the annual bonus payable to Executive at
target shall be 125 percent of Executive's then-current Base Salary. The bonus
payable to Executive at target under the Long-Term Incentive Compensation Plan
(the “LTIP”) for any three-year performance period shall be 90 percent of
Executive’s Base Salary at the beginning of such performance period. Any such
bonuses shall be paid to the Executive in accordance with the terms of the
applicable plans, but in no event later than two and one-half months following
the end of the fiscal year of the Company in which any such bonus is earned.
Provided Executive is employed by the Company through the Employment Period, (i)
the annual bonus payable to Executive for the fiscal year ending January 30,
2010, and the long-term        

   

--------------------------------------------------------------------------------



    bonus payable to him for the performance period then-ending shall be paid to
Executive, in accordance with the terms of the applicable plan and his award
thereunder even though Executive does not continue to be employed by the Company
on the payment dates of such bonuses and (ii) Executive shall be entitled to
receive pro rata payments under the LTIP for the 2008-2010 and the 2009-2011
performance periods at the same time and in the same manner as such payments are
made to other participants in the LTIP, but in no event shall such payments be
made later than two and one-half months following the end of the fiscal year of
the Company for the last year of the applicable performance period in which any
such bonus is earned. The pro rata payments described in clause (ii) above shall
be calculated by multiplying the applicable bonus amount achieved for the
2008-2010 and the 2009-2011 performance periods by a fraction, the numerator of
which is the number of years Executive was employed during the applicable
performance period and the denominator of which is three.     (c)      During
the Employment Period, Executive shall be eligible to participate in all
pension, welfare, and fringe benefit plans, as well as perquisites, maintained
by the Company from time to time for its comparably situated senior executive
employees in accordance with their respective terms as in effect from time to
time. These shall include (i) Company-paid life insurance in the amount of
Executive’s annual Base Salary, (ii) long-term disability insurance coverage of
$25,000 per month; (iii) annual out-of-pocket medical expense reimbursement of
up to $20,000 per year; (iv) reimbursement of financial planning expense of up
to $7,500 per year; (v) participation in the Supplemental Executive Retirement
Plan (prorated for any partial plan year included in the Employment Period);
(vi) eligibility to participate in the Deferred Compensation Plan; and (vii)
subject to Section 14(c) hereof, annual reimbursement of dues and membership
fees of one private club of up to $20,000 per year.     (d)      During the
Employment Period, Executive shall be entitled to receive reimbursement for all
reasonable and customary expenses incurred by him in performing services
hereunder, including all travel and living expenses while away from home on
business at the request of the Company, provided such expenses are incurred and
accounted for in accordance with the Company's applicable policies and
procedures.     (e)      Executive shall be entitled to 20 vacation days in each
calendar year. Unused vacation shall be forfeited.     (f)      During the
Employment Period, Executive shall be eligible to receive stock option grants as
may be determined from time to time by the Compensation Committee and subject to
the provisions of the applicable stock option and award plan of the Company. To
the extent permissible under the terms of such applicable plan, all stock
options currently held by Executive or that  

--------------------------------------------------------------------------------



    may be granted to Executive during the Employment Period shall become
immediately exercisable upon a Change in Control (as defined in Attachment A
hereto).     (g)      During the Employment Period, Executive shall be eligible
to receive restricted stock grants as may be determined from time to time by the
Compensation Committee and subject to the provisions of the applicable stock
option and award plan of the Company. To the extent permissible under the terms
of such applicable plan, all restricted stock currently held by Executive or
that may be granted to Executive during the Employment Period shall become
immediately vested upon a Change in Control. The parties acknowledge that the
Restricted Stock Agreement between Executive and the Company dated March 22,
2006 was amended in October 2006.     (h)      Subject to Section 14(c) hereof,
the Company shall reimburse Executive the reasonable legal fees (based on hourly
rates) and disbursements incurred by him in connection with negotiating and
preparing this employment agreement or any amendment hereto, provided that in no
event shall the amount of such reimbursement exceed $15,000.     (i)     
Subject to Section 14(c) hereof, the Company shall reimburse Executive the costs
associated with an automobile of a type to be reasonably agreed upon by the
Company and Executive, such costs to include monthly lease payments, garaging,
insurance, fuel, and maintenance; provided, however, that the total amount of
such payments shall not exceed $40,000 per year, and the Company, at its sole
expense, shall provide Executive with the services of a full-time driver.      
  5.

Termination.

     

      (a) The Employment Period shall terminate upon the earliest of the
following:           (i) the death of Executive;           (ii) if, as a result
of the incapacity of Executive due to physical or mental illness, Executive
shall have been absent from his duties hereunder on a full time basis for 180
days, and within 30 days after written notice of termination is given (which may
occur before or after the end of such 180 day period) he shall not have returned
to the performance of his duties hereunder on a full time basis; or          
(iii) if the Company terminates the employment of Executive hereunder for Cause.
For purposes of this agreement, the Company shall have “Cause” to terminate the
employment of Executive hereunder upon (A) his willful and continued failure to
 

--------------------------------------------------------------------------------



      substantially perform his duties hereunder (other than any such failure
resulting from his incapacity due to physical or mental illness), (B) his
willful engagement in misconduct that is materially injurious to the Company,
monetarily or otherwise, (C) the willful breach by the Executive of any material
provision of this agreement, which breach is not cured within 10 business days
from the date of the Company’s notice of the occurrence of such breach to the
Executive, or (D) the Executive’s being convicted of a felony (other than a
traffic violation).           (b)      If the Company shall terminate the
employment of Executive pursuant to the provisions of paragraph (a) above, it
shall have no further liability or obligation hereunder except (i) to pay
promptly to Executive his then-current Base Salary through the Termination Date,
and (ii) Executive shall receive benefits, if any, and have the rights afforded
by the Company, under its then-existing policies, to employees whose employment
is terminated for death, disability, or cause, as the case may be, or under the
specific terms of any welfare, fringe benefit, or incentive plan.     (c)     
If the employment of Executive is terminated by the Company during the
Employment Period for any reason other than those set forth in Section 5(a) or
if the Company breaches any material provision of this agreement, which breach
is not corrected within 30 days following written notice to the Company, and
Executive thereupon elects to terminate his employment hereunder, any restricted
stock held by Executive prior to the Termination Date that is not vested as of
the Termination Date shall become fully vested as of the Termination Date and
the Company shall make the following payments and provide the following benefits
to Executive: Until the earliest of (i) January 30, 2010, (ii) his death, or
(iii) his breach of the provisions of Section 8 hereof, (A) the Company shall
make payments to Executive, no less frequently than monthly, calculated at his
then-applicable annual rate of Base Salary (the “Clause A Payments”); (B) the
Company shall pay to Executive, with respect to the fiscal year in which such
termination occurs, the annual bonus that Executive would otherwise have earned
under the annual bonus plan applicable to Executive if such termination had not
occurred, prorated as of the Termination Date (without duplication of the annual
bonus provided for in clause (i) of Section 4(b) of this agreement) (the “Clause
B” Payment”); (C) with respect to the performance period under the Long- Term
Incentive Compensation Plan that ends on the last day of the fiscal year in
which the employment of Executive is terminated, the Company shall pay to
Executive the payment under the Long-Term Incentive Compensation Plan that
Executive would otherwise have earned with respect to such performance period if
such termination had not occurred, prorated as of the Termination Date (without
duplication of the long-term bonus provided for in clause (ii) of Section 4(b)
of this agreement) (the          

--------------------------------------------------------------------------------



    “Clause C Payment”); and (D) subject to Section 14(c) hereof, the Company
shall provide Executive for a period of one year following the Termination Date,
at no cost to Executive, with out-placement at a level commensurate with that
provided by the Company to other comparably situated executives (the “Clause D
Services”). Subject to Section 14(b), to the extent applicable, the Clause A
Payments, each of which shall be a separate payment for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations thereunder
(“Section 409A”), shall commence on the Termination Date or, if the Executive is
a “specified employee,” as defined under Section 409A, the last business day of
the month in which falls the six-month anniversary of the Termination Date
(unless such business day is such anniversary date, in which case the Clause A
Payments shall commence on the next succeeding business day), provided, however,
that the first such payment shall equal the sum of all Clause A Payments that
would have been made from the Termination Date to the date of such first payment
were it not for the six-month payment delay contained in this sentence; the
Clause B Payment shall be paid at the same time as other annual bonuses for the
fiscal year in which the Termination Date occurs are paid (but in no event later
than two and one-half months following the end of the fiscal year in which the
employment of Executive is terminated), subject to, and in accordance with the
terms and conditions of the annual bonus plan, including the achievement of the
applicable performance goals; and the Clause C Payment shall be paid at the same
time and in the same manner as payments under the Long-Term Incentive
Compensation Plan are made for the performance period that ends on the last day
of the fiscal year in which the Termination Date occurs (but in no event later
than two and one-half months following the end of the fiscal year of the Company
for the last year of the applicable performance period in which such bonus is
earned), subject to, and in accordance with the terms and conditions of the
Long-Term Incentive Compensation Plan, including the achievement of the
applicable performance goals. Executive shall not be required to mitigate the
amount of any payment provided for in this paragraph (c) by seeking other
employment, nor shall any amounts to be received by Executive hereunder be
reduced by any other compensation earned.     (d)      Notwithstanding anything
herein to the contrary, in the event of a Change in Control, as defined in
Attachment A hereto, the Executive shall have the right to terminate the
Employment Period by written notice given within the 30 day period following
three months after such Change in Control. The Employment Period shall cease
upon the giving of such notice. In such event, or in the event that the Company
shall terminate the Executive’s employment without Cause or the Executive shall
terminate his employment for Good Reason during the two year period after the
Change in Control, the amount payable to Executive under paragraph (c)(A)
through (C) above shall be not less than 1.5 times the sum of his  

--------------------------------------------------------------------------------



    Base Salary and annual bonus at target and the benefit under paragraph
(c)(D) above shall be provided in accordance with paragraph (c)(D). In such
circumstances, the amounts payable to Executive pursuant to paragraph (c) (A)
through (C) above shall be paid to him at the times specified in paragraph (c),
and any amounts payable to Executive pursuant to this paragraph (d) in excess of
the amounts specified in paragraph (c)(A) through (C) (the “Excess Amounts”)
shall be paid in a lump sum within 10 days following the Termination Date,
subject to Section 14(b), to the extent applicable. For purposes of this
paragraph, (i) “Change in Control” shall have the meaning specified in
Attachment A hereto and (ii) “Good Reason” shall mean (A) any material demotion
of Executive or any material reduction in Executive’s authority or
responsibility, except in each case in connection with the termination of
Executive’s employment for Cause or disability or as a result of Executive’s
death, or temporarily as a result of Executive’s illness or other absence; (B)
any reduction in Executive’s rate of Base Salary as payable from time to time;
(C) a reduction in Executive’s annual bonus classification level; (D) a failure
of the Company to continue in effect the benefits applicable to, or the
Company’s reduction of the benefits applicable to, Executive under any benefit
plan or arrangement (including without limitation, any pension, life insurance,
health or disability plan) in which Executive participates as of the date of the
Change in Control without implementation of a substitute plan(s) providing
materially similar benefits in the aggregate to those discontinued or reduced,
except for a discontinuance of, or reduction under, any such plan or arrangement
that is legally required or generally applies to all executives of the Company
of a similar level, provided that in either such event the Company provides
similar benefits (or the economic effect thereof) to Executive in any manner
determined by the Company; or (E) failure of any successor to the Company to
assume in writing the obligations hereunder, or (F) a breach of any other
material provision of this agreement, which breach is not corrected within 30
days following written notice to the Company.     6.      Gross-up. (a) In the
event that Executive shall become entitled to the payments and/or benefits
provided by Section 5 or any other amounts (whether pursuant to the terms of
this agreement or any other plan, arrangement or agreement with (i) the Company,
(ii) any person whose actions result in a change of ownership covered by Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) or
(iii) any person affiliated with the Company or such person) as a result of a
Change in Control as defined in Attachment A (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed), the Company shall pay to Executive at the time specified
in paragraph (d) below an additional amount (the “Gross-up Payment”) such that
the net amount (of the Company Payments  

--------------------------------------------------------------------------------



    and the Gross-up Payment) retained by Executive, after deduction of any
Excise Tax on the Company Payments and any federal, state and local income tax
and Excise Tax upon the Gross-up Payment provided for by this paragraph (a), but
before deduction for any federal, state or local income tax on the Company
Payments, shall be equal to the Company Payments.     (b)      For purposes of
determining whether any of the Company Payments and Gross-up Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (a) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Company's independent
certified public accountants appointed prior to any change in ownership (as
defined under Code Section 280G(b)(2)) or tax counsel selected by such
accountants (the “Accountants“) such Total Payments (in whole or in part) either
do not constitute “parachute payments,” represent reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(2) of the Code
in excess of the “base amount“ or are otherwise not subject to the Excise Tax,
and (b) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.     (c)      For purposes of determining the amount of
the Gross-up Payment, Executive shall be deemed to pay federal income taxes at
the rate of federal income taxation applicable to him in the calendar year in
which the Gross-up Payment is to be made and state and local income taxes at the
rate of taxation applicable to Executive in the state and locality of
Executive's residence for the calendar year in which the Company Payment is to
be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year. In
the event that the Excise Tax is subsequently determined by the Accountants to
be less than the amount taken into account hereunder at the time the Gross-up
payment is made, Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
prior Gross-up Payment attributable to such reduction (plus the portion of the
Gross-up Payment attributable to the Excise tax and federal and state and local
income tax imposed on the portion of the Gross-up Payment being repaid by
Executive if such repayment results in a reduction in Excise Tax or a federal
and state and local income tax deduction), plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.
Notwithstanding the foregoing, in the event any portion of the Gross-up Payment
to be refunded to the Company has been paid to any  

--------------------------------------------------------------------------------



    federal, state or local tax authority, repayment thereof (and related
amounts) shall not be required until actual refund or credit of such portion has
been made to Executive, and interest payable to the Company shall not be
required until actual refund or credit of such portion has been made to
Executive, and interest payable to the Company shall not exceed the interest
received or credited to Executive by such tax authority for the period it held
such portion. Executive and the Company shall mutually agree upon the course of
action to be pursued (and the method of allocating the expense thereof) if
Executive's claim for refund or credit is denied. In the event that the Excise
Tax is later determined by the Accountants or the Internal Revenue Service to
exceed the amount taken into account hereunder at the time the Gross-up Payment
is made (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-up Payment), the Company shall
make an additional Gross-up Payment in respect of such excess (plus any interest
or penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.     (d) The Gross-up Payment or portion
thereof provided for in paragraph (c) above shall be paid not later than the
thirtieth day following an event occurring which subjects Executive to the
Excise Tax; provided, however, that if the amount of such Gross-up Payment or
portion thereof cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Accountants, of the minimum amount of such payments and the Company shall
pay the remainder of such payments or the Executive shall reimburse the Company
for the amount of any over-payment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code), subject to further payments pursuant to
paragraph (c) hereof, as soon as the amount thereof can reasonably be
determined, but in no event later than the end of the Executive’s taxable year
next following the Executive’s taxable year in which he remits the related
taxes.     (e) The Company shall be responsible for all charges of the
Accountants.   7. Indemnification. The Company agrees that the Executive shall
be entitled to the benefits of the indemnity provisions set forth in the
Certificate of Incorporation and the By-laws from time to time in accordance
with their terms both during his employment and thereafter with regard to his
actions as an officer or director of the Company. In addition, the Company
agrees to continue in effect for the benefit of the Executive during the
Employment Period directors’ and officers’ liability insurance of the type and
in the amount currently maintained by the Company to the extent such insurance
is available at a premium cost which the Company considers reasonable and,
thereafter, with regard to his prior activities as an officer or director, such
insurance as is maintained for active directors and officers.  

--------------------------------------------------------------------------------



8.      Confidential Information and Non-Competition.     (a)      Executive
agrees that during the Employment Period and thereafter he shall not disclose,
at any time, to any person, or use for his own account, nonpublic information of
any kind concerning the Company or any of its subsidiaries or affiliates,
including, but not limited to, nonpublic information concerning finances,
financial plans, accounting methods, strategic plans, operations, personnel,
organizational structure, methods of distribution, suppliers, customers, client
relationships, marketing strategies, store lists, real estate strategies, or the
like (“Confidential Information”). During such period, Executive shall not,
without the prior written consent of the Company, unless compelled pursuant to
the order of a court or other body having jurisdiction over such matter and
unless required by lawful process or subpoena, communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by the Company. Executive agrees that during the Employment Period he will not
breach his obligations to comply with the provisions of the Code of Business
Conduct of the Company, as in effect on the date hereof and as may be amended
from time to time.     (b)      Executive recognizes that Confidential
Information has been developed by the Company and its affiliates at substantial
cost and constitutes valuable and unique property of the Company. Executive
acknowledges that the foregoing makes it reasonably necessary for the protection
of the Company's interests, in view of the position Executive has held with the
Company, that Executive not compete with the Company or its affiliates during
the Employment Period and for a reasonable and limited period thereafter.
Therefore, Executive agrees that during the term of this agreement and for a
period of two years thereafter, Executive shall not engage in Competition. As
used herein, “Competition” shall mean (i) participating, directly or indirectly,
as an individual proprietor, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant, or in any capacity whatsoever (within
the United States of America, or in any country where the Company or any of its
subsidiaries or affiliates does business) in (A) a business in competition with
the retail, catalog, or on-line sale of athletic footwear, athletic apparel, and
sporting goods conducted by the Company or any of its subsidiaries or affiliates
(the “Athletic Business”) or (B) a business that in the prior fiscal year
supplied product to the Company or any of its subsidiaries or affiliates for the
Athletic Business having a value of $20 million or more at cost to the Company
or any of its subsidiaries or affiliates; provided, however, that (X) such
participation shall not include the mere ownership of not more than 1 percent of
the total outstanding stock of a publicly traded company and (Y) a department
store or general or merchandise store shall not be a business in competition
with any business conducted by the Company; or (ii) the intentional recruiting,
soliciting or inducing of any employee or employees of the Company or any of its
subsidiaries or affiliates to terminate their employment with, or  

--------------------------------------------------------------------------------



    otherwise cease their relationship with, the Company or any of its
subsidiaries or affiliates where such employee or employees do in fact so
terminate their employment.     (c)      Executive agrees (i) that his services
are special and extraordinary, (ii) that a violation of his commitment not to
disclose Confidential Information or otherwise to engage in acts of Competition
would immediately and irreparably harm the Company, and (iii) that such harm
would be incapable of adequate remediation by money damages. Accordingly,
Executive agrees that this paragraph 8 may be enforced by injunction, and that
he will interpose no objection or defense to such enforcement. Enforcement by
injunction shall not bar the Company from any other legal or equitable remedies
to which it may be entitled for such violation. If any restriction set forth
with regard to Competition is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it is the intention of
the parties that the court should interpret and enforce such restriction to its
fullest lawful extent.  

9.      2005 Agreement. The 2005 Agreement is hereby terminated, effective as of
September 30, 2006, without further obligation of either party to the other, and
shall thereafter be of no force and effect. Notwithstanding the foregoing, the
parties acknowledge that they are parties to Restricted Stock Agreements dated
February 9, 2005 and March 22, 2006, as amended; Stock Option Agreements dated
February 12, 2001, April 18, 2002, September 11, 2003, February 18, 2004,
February 17, 2005, and March 23, 2006; and an Indemnification Agreement dated
February 9, 2000, which agreements shall remain in full force and effect in
accordance with their terms.   10.      Assignment. This agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, heirs, and permitted assigns. This agreement is personal to
Executive and neither this agreement nor any rights hereunder may be assigned by
him. No rights or obligations of the Company under this agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or pursuant to a sale of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this agreement, either contractually or
as a matter of law.  

11.      Arbitration. Any controversy or claim arising out of or relating to
this agreement, or the breach thereof, shall be settled by arbitration in the
City of New York, in accordance with the rules of the American Arbitration
Association (the “AAA”); provided, however, that this Section shall not apply  

--------------------------------------------------------------------------------



  to Section 8 herein. The decision of the arbitrator(s) shall be final and
binding on the parties hereto and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The costs
assessed by the AAA for arbitration shall be borne equally by both parties.  
12.      Notice. Any notice to either party hereunder shall be in writing, and
shall be deemed to be sufficiently given to or served on such party, for all
purposes, if the same shall be personally delivered to such party, or sent to
such party by registered mail, postage prepaid, in the case of Executive, at his
principal residence address as shown in the records of the Company, and in the
case of the Company, to the General Counsel, Foot Locker, Inc., 112 West 34
Street, New York, New York 10120. Either party hereto may change the address to
which notices are to be sent to such party hereunder by written notice of such
new address given to the other party hereto. Notices shall be deemed given when
received if delivered personally or three (3) days after mailing if mailed as
aforesaid.   13.      Applicable Law. This agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts between residents of such state to be performed therein.
  14.      Internal Revenue Code Section 409A. (a) It is intended that the
payments provided under this agreement comply with, or be exempt from, Section
409A. It is also intended that the terms “termination” and “termination of
employment” as used herein shall constitute a separation from service within the
meaning of Section 409A. (b) Notwithstanding any provision of this Agreement to
the contrary, if the Executive is a “specified employee” within the meaning of
Section 409A, distribution of any amounts that constitute “deferred
compensation” payable to the Executive due to his termination of employment,
shall not be made before six months after such separation from service or the
Executive’s death, if earlier (the “Six Month Limitation”). At the end of such
six-month period, payments that would have been made but for the Six Month
Limitation shall be paid in a lump sum, on the first day of the seventh month
following the Executive’s separation from service and remaining payments shall
commence or continue, in accordance with the relevant provision of this
Agreement. (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that this
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the  

--------------------------------------------------------------------------------



arrangement is in effect and (iii) such payments shall be made, subject to
Section 14(b), no later than March 15 of the year following the year in respect
of which the amounts subject to reimbursement were incurred or paid. (d) The
parties further agree that there is no guarantee as to the tax consequences of
payments provided for hereunder.

15.      Miscellaneous.     (a) This agreement represents the entire
understanding of the parties hereto, supersedes any prior understandings or
agreements between the parties, and the terms and provisions of this agreement
may not be modified or amended except in a writing signed by both parties.    
(b) No waiver by either party of any breach by the other party of any condition
or provision contained in this agreement to be fulfilled or performed by such
other party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Except to the extent
otherwise specifically provided herein, any waiver must be in writing and signed
by you or an authorized officer of the Company, as the case may be.  

     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
agreement as of the day and year first above written.

    FOOT LOCKER, INC.         By: /s/ James E. Preston       James E. Preston  
    Chair       Compensation and Management       Resources Committee          
/s/ Matthew D. Serra       Matthew D. Serra  


--------------------------------------------------------------------------------



Attachment A

Change in Control

     A Change in Control shall mean any of the following:

     (i) (A) the making of a tender or exchange offer by any person or entity or
group of associated persons or entities (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934) (a “Person”) (other than the
Company or its Affiliates) for shares of common stock pursuant to which
purchases are made of securities representing at least twenty percent (20%) of
the total combined voting power of the Company's then issued and outstanding
voting securities; (B) the merger or consolidation of the Company with, or the
sale or disposition of all or substantially all of the assets of the Company to,
any Person other than (a) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of the Company or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Securities Exchange Act of 1934), of securities
representing more than the amounts set forth in (C) below; (C) the acquisition
of direct or indirect beneficial ownership (as determined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934), in the aggregate, of
securities of the Company representing twenty percent (20%) or more of the total
combined voting power of the Company's then issued and outstanding voting
securities by any Person acting in concert as of the date of this Agreement;
provided, however, that the Board may at any time and from time to time and in
the sole discretion of the Board, as the case may be, increase the voting
security ownership percentage threshold of this item (C) to an amount not
exceeding forty percent (40%); or (D) the approval by the shareholders of the
Company of any plan or proposal for the complete liquidation or dissolution of
the Company or for the sale of all or substantially all of the assets of the
Company; or (ii) during any period of not more than two (2) consecutive years,
individuals who at the beginning of such period constitute the Board, any new
director (other than a director designated by a person who has entered into
agreement with the Company to effect a transaction described in clause (i))
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.

--------------------------------------------------------------------------------